IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JACQUELYN B. N'JAI,                        : No. 160 WAL 2019
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
CONNIE BENTZ AND GARY BENTZ,               :
                                           :
                   Respondents             :


                                     ORDER



PER CURIAM

     AND NOW, this 7th day of October, 2019, the Petition for Allowance of Appeal is

DENIED.